Citation Nr: 1200465	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  10-09 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative joint and disc disease of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from November 1970 to October 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In December 2010, the Veteran testified during a hearing (Travel Board hearing) before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  At that time, he submitted additional evidence with a waiver of RO review.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).

The Board notes that the Veteran has provided a new mailing address.  The RO should make a note of it when sending correspondence and scheduling the VA examination.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In this case, remand is required to afford the Veteran a current VA examination, obtain VA medical records, and develop the raised claim for a TDIU.

During his Board hearing, the Veteran testified that his disability had worsened since the last VA examination conducted in February 2009.  Specifically, he stated that his range of motion had decreased and he experienced constant neurological symptoms in his lower extremities.  Thus, the RO should afford the Veteran a VA examination to determine the current severity of his lumbar spine disability.

On another matter, the Board finds that the claim of entitlement to a TDIU has been raised in this case.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a TDIU is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  

The claim for a TDIU was raised by the Veteran when he submitted evidence that he had been awarded disability benefits from the Social Security Administration (SSA) due to his service-connected disability.  As such, the claim for a TDIU, as a component of his claim for increase, is before the Board.  Thus, the RO should first adjudicate the raised issue, after providing proper notice under the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002 & Supp. 2011).  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The RO should also provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

The Board notes that service connection is only in effect for his degenerative joint and disc disease of the lumbar spine, currently rated as 10 percent disabling.  Thus, depending on the outcome of the increased rating claim, the RO may need to consider the claim for a TDIU on an extraschedular basis.  

Lastly, the record reflects that the Veteran has been recently treated at the Rock Hill VA Outpatient Clinic, Daytona Beach VA Outpatient Clinic, and Orlando VA Medical Center (VAMC).  The record contains treatment reports from the Rock Hill VA Outpatient Clinic dated through November 2009 and none from the latter two facilities.  Thus, the RO should obtain updated records of treatment from the Rock Hill VA Outpatient Clinic and all records of treatment from the Daytona Beach VA Outpatient Clinic and Orlando VAMC.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his representative with a VCAA notice on the issue of entitlement to a TDIU.

Provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Obtain all outstanding records of treatment for the issue on appeal from the Rock Hill VA Outpatient Clinic since December 2009, and all records of treatment from the Daytona Beach VA Outpatient Clinic and Orlando VAMC.

3.  After completion of the above, schedule the Veteran for a VA orthopedic/neurological examination, by an appropriate specialist, to determine the nature, extent, and severity of his lumbar spine disorder.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history, including, in particular, any records of recent treatment.

The examination must include range of motion findings.  The examiner is asked to identify and describe any current symptomatology, including any functional loss associated with the lumbar spine disability due to more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, pain on pressure or manipulation, and muscle spasm.

The examiner should specify any additional limitation of motion due to any of the aforementioned factors, including during prolonged, repetitive use of the back or when, for example, the Veteran's symptoms are most problematic ("flare-ups").  If there is no objective evidence of these symptoms, the examiner should so state.

If there is evidence of any objective neurological abnormality associated with the Veteran's service-connected lumbar spine disability, such as radiculopathy or sciatica affecting the lower extremities, the examiner should identify this abnormality and comment on its severity as mild, moderate, moderately severe, or severe.

The examination report should also include a discussion of whether the Veteran has incapacitating episodes and their total duration (in weeks) during the last 12 months.  Note: an incapacitating episode is a period of acute signs and symptoms due to IVDS (intervertebral disc syndrome) requiring bed rest prescribed by a physician and treatment by a physician.

Finally, the examiner should indicate the effect the Veteran's service-connected lumbar spine disability has on his ability to obtain and maintain gainful employment.  

The rationale for any opinions and all clinical findings should be given in detail.  If it is not possible to provide an opinion without resorting to mere speculation, the examiner should state the reason(s) why.

4.  After completion of the above, readjudicate the claim, to include consideration of the claim for a TDIU, to include on an extraschedular basis, if necessary.  This review should include consideration of all additional evidence added to the claims file since the issuance of the January 2010 statement of the case.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

No action by the appellant is required until he receives further notice; however, the appellant is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. 
§ 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

